TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00332-CR


                                Terri Regina Lang, Appellant

                                               v.

                                 The State of Texas, Appellee




            FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
        NO. 42185, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING


                                            ORDER


PER CURIAM

              Appellant’s supplemental brief on remand was originally due February 1, 2019.

On counsel’s motion, the time for filing the brief was extended to March 4, 2019. Appellant’s

counsel has now filed a second motion, requesting that the Court again extend the time for filing

appellant’s supplemental brief. We grant the motion for extension of time and order appellant to

file a supplemental brief no later than April 3, 2019. No further extension of time will be

granted. If the supplemental brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

       It is so ordered on March 8, 2019.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish